Citation Nr: 1709164	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  14-32 029	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error (CUE) in the March 18, 2014 Board decision that determined that the movant's character of service was a bar to VA benefits.


REPRESENTATION

Moving party represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The movant had active service from August 1967 to September 1969.

This matter arises as an exercise of the Board's original jurisdiction under 38 U.S.C.A. § 7111 pursuant to the motion by the moving party alleging CUE in the March 14, 2014, Board decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a March 18, 2014 decision, the Board determined that the character of the movant's service was a bar to VA benefits, as he was convicted by general court-martial and his discharge was subsequently characterized as "other than honorable."  He was found to be not insane at the time he committed the offenses leading to his discharge from active service.

2.  At the time of the March 18, 2014 decision, the correct facts as they were known at the time were before the Board, and there is no showing that the Board misapplied the existing statutory or regulatory provisions.


CONCLUSION OF LAW

The criteria for revision of the Board's March 18, 2014, decision on the grounds of CUE have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2014); 38 C.F.R. §§ 20.1400-1411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to CUE claims, and therefore need not be discussed herein.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c).

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE.  A claim requesting review under this statute may be filed at any time after the underlying decision is made. Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, VAOPGCPREC 1-98, 63 Fed. Reg. 31263 (1998), the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  

The statute and implementing regulations provide that a decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In a July 2014 written statement, the movant submitted a motion for review or revision of the Board's March 18, 2014 decision on the basis of CUE.

There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was CUE must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel, 6 Vet. App. at 245.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Russell, 3 Vet. App. at 313-14.  Therefore, the doctrine of resolving reasonable doubt in favor of the Veteran does not apply to allegations of CUE.  38 C.F.R. § 3.105(a); Russell at 314; see also Yates v. West, 213 F.3d 1372 (2000).  

Examples of situations that are not CUE are: (1) a new medical diagnosis that corrects an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the claimant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d); see also Luallen v. Brown, 8 Vet. App. 92, 95 (1995). Similarly, the mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

At that time of the March 2014 Board decision, pertinent statute and regulations regarding an individual eligibility for VA benefits were largely the same as at the time of this decision.  Eligibility for VA benefits is based on an individual's legal status as a Veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2014); 38 C.F.R. §§ 3.1, 3.6 (2014).  The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. 
§§ 101(2) and (24); 38 C.F.R. §§ 3.1(d).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.   38 U.S.C.A. § 101(18); 38 C.F.R. § 3.1(d).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits:  (1) statutory bars found at 38 U.S.C.A. § 5303(a); and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).  

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions:  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 U.S.C.A. § 5303(a).  

Acceptance of an undesirable discharge to escape trial by general court-martial;  a discharge because of mutiny or spying; a discharge because of an offense involving moral turpitude; a discharge because of willful and persistent misconduct and a discharge because of homosexual acts involving aggravating circumstances or other factors affecting the performance of duty are regulatory bars to VA benefits.  38 C.F.R. § 3.12 (d).  

Notwithstanding the foregoing, if it is established that, at the time of the commission of an offense leading to a person's court-martial, discharge, or resignation, that person was insane, then he shall not be precluded from benefits under laws administered based on the period of service from which he was separated.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

VA defines "insane" pursuant to 38 C.F.R. § 3.354, which states that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

The moving party's service personnel records reflect that his discharge from service followed a conviction by general court-martial proceedings.  His discharge, as noted on his DD214, yielded a character of service described as "under other than honorable conditions."  This had not been changed or upgraded at the time of the Board's March 2014 decision.

The Board also considered the moving party's contention that he was insane at the time of the in-service offense and court martial.  In this respect, the Board considered the moving party's service treatment and personnel records, post-service mental health records, lay statements and hearing testimony.  The movant's service personnel records reflected that he had more than one Article 15 violation for being absent without leave and/or disobeying a lawful order from a commanding officer.  In May 1968, the movant, his mother, and his wife submitted statements requesting a financial hardship discharge.  In October 1968, the movant willfully disobeyed a lawful order from an officer and struck a different officer with his fist while stationed in the Republic of Vietnam.  The movant was subsequently transferred to the disciplinary barracks at Fort Leavenworth, Kansas for confinement.  A psychiatric evaluation conducted at that time showed no evidence of a psychotic thought disorder.  The diagnosis was chronic, moderate inadequate personality manifested by mediocre adjustment to civilian and military life, immaturity, impulsivity, excessive dependency needs, and an inability to work continuously toward group goals.  A follow-up psychiatric examination was unchanged.  A general court martial was convened in January 1969, the movant pleaded guilty, and he was sentenced to a dishonorable discharge, total forfeitures, and confinement for five years.  The convening authority reduced confinement to one year, but otherwise approved the sentence. 

The Army Board of Review issued an opinion in July 1969 in which it noted that the movant desired a punitive discharge so that he could get out of the Army as soon as possible.  The Board of Review otherwise affirmed the movant's sentence.  The movant subsequently appeared before a clemency board in August 1969.  The movant was again advised of the disadvantages of a dishonorable discharge, but declined restoration.  Clemency was denied and further confinement was indicated as the appropriate rehabilitative measure.  See also September 1969 special court martial order.  The movant's DD214 described his character of service as under other than honorable conditions.

In July 1974, the movant submitted a statement about the circumstances of his general court martial.  He provided similar testimony before a decision review officer in May 1976.  

Private psychiatric treatment notes dated May 1975 from the Malcolm Bliss Mental Health Center (MBMHC) showed that the movant was admitted for care and observation after a bout of uncontrollable screaming and shouting.  The movant's history of disorderly conduct in service, as well as his dishonorable discharge, was noted.  The movant reported that he drank only occasionally, but admitted use of "acid" approximately one month prior to admission.  A mental status examination showed evidence of psychosis, among other symptoms.  The initial impression was mania versus acute schizophrenic episode.  The discharge diagnosis was manic depressive illness, manic, versus schizoaffective. 

The movant was voluntarily readmitted to MBMHC in July 1986 after breaking into an aunt's house.  According to the aunt, the movant abused phencyclidine (PCP) for two weeks prior to admission.  The movant stated that he occasionally smoked marijuana, but denied other drug use, including PCP.  The movant's history of a bad conduct discharge from service was noted, as was the fact that he received two gunshot wounds in 1976 when someone attempted to break into his neighbor's house.  A mental status examination was positive for delusions, among other symptoms.  The diagnosis was PCP intoxication, rule out bipolar affective disorder, manic type. 

The movant was admitted to Alexian Brothers Hospital in September 1997 for additional psychiatric care after reporting symptoms of depression with suicidal thoughts.  The movant reported symptoms of depression since service, but noted that his stepfather's recent death may have worsened his depression.  It was also noted that the movant's mother died approximately one year prior to his admission.  The movant's past medical history was significant for psychiatric hospitalization at MBMHC in the 1980s.  However, the movant's former wife also indicated that the movant was treated there in the 1960s.  The movant reported regular marijuana use, trying cocaine, and drinking occasionally.  The diagnosis was major depression with psychotic features, rule out bipolar disorder; cannabis dependence; and alcohol and cocaine abuse.  The Axis II diagnosis included personality disorder, not otherwise specified, with paranoid, passive aggressive and antisocial features. 

The movant received additional psychiatric care at St. John's Mercy Medical Center in October 1999 after reporting subjective complaints of depression and homicidal ideation towards his boss and girlfriend.  The movant also reported financial and family stress, auditory hallucinations, and passive wishes to "not wake up."  The movant's bad conduct discharge from service and the circumstances surrounding this incident were noted.  The diagnosis was major depressive disorder with psychotic features, rule out schizoaffective disorder.  Posttraumatic stress disorder was also diagnosed. 

The movant was afforded a private psychiatric examination in connection with his application for Social Security Disability benefits in December 1999.  The movant's past military service was noted as was a period of psychiatric hospitalization in 1972.  Following a mental status examination, the examiner diagnosed schizoaffective disorder, depressive type. 

The Social Security Administration subsequently found the movant to be "disabled" due to recurrent, moderate major depression as well as depressive-type schizoaffective disorder.  See July 2000 administrative decision.  

The movant provided additional testimony before a decision review officer in April 2005.  Specifically, the movant stated that he was depressed and frustrated at the time that he struck the officer.  According to the movant, he was newly married with a young child and little money, grieving his stepfather's recent death, concerned for his single mother, and had recently survived a deadly attack on his unit while stationed in Vietnam.  As noted above, striking an officer along with the movant's failure to obey a lawful order from a different officer led to a general court martial and discharge under other than honorable conditions.  

The movant expressed the opinion in May 2005 that he had a mental disorder in service, to include schizoaffective disorder and/or depression, when he willfully disobeyed a lawful order from an officer and struck a different officer with his fist.  The movant also stated that he was under "great stress" at that time because his financial hardship discharge was not being processed.  See also June 2007 statement.  In February 2008, the movant testified that prior to the incidents which resulted in a general court martial, he attempted to get a hardship discharge due to family and financial situations.  He also testified that he survived a deadly attack on his unit while stationed in Vietnam.  The movant's representative indicated that the movant had a predilection for mental problems prior to service, and essentially, that he had persistent psychological and emotional problems since service.  A childhood friend testified that the movant frequently skipped classes and the movant acknowledged getting expelled from high school for fighting.  The representative also expressed the opinion that the movant was insane at the time of the offenses which led to the general court martial and discharge under other than honorable conditions. 

Similarly, the movant testified during a Board hearing in September 2009 that prior to the October 1968 incidents, he was newly married with a young child and little money, grieving his deceased father, concerned for his ill mother, frustrated about the slow processing of his hardship discharge, and had recently survived a deadly attack on his unit while stationed in Vietnam.  Immediately prior to the incidents, the movant noted that he received distressing mail from home and "lost it" when someone was "hollerin' in my face."  According to the representative, the movant had a long history of instability and "mental status" dating back to high school.  

In October 2013, the movant was provided with a psychiatric examination.  The VA psychiatrist reviewed the claims file, to include copies of the movant's service personnel and treatment records, as well as his significant private mental health treatment.  She noted the movant's current symptoms and conducted an objective mental examination.  The examiner ultimately concluded that the movant met the DSM-IV criteria for major depressive disorder.  She stated that there was no evidence of hallucinations and, therefore, he was not considered to be psychotic.  Instead, she said that he presented as a sad, tearful person who was struggling with his life.  She noted that the movant acted out in violence in the past and, since there were no diagnoses specific to anger issues, this often resulted in a variety of diagnoses, including personality disorders.  Regarding his in service incidents, the examiner stated that the movant's disobeying orders and unauthorized absences were likely what led to his diagnosis of "inadequate personality."  As to the question of whether the movant was insane at the time of his in-service offenses, the examiner stated that she could not answer the question of insanity as it is a legal, not a clinical term.  She noted that any response from a psychologist or physiatrist would be resorting to mere speculation as it is outside the scope of practice for the community at large.  

On review of the foregoing, the Board found that the movant had not met his burden of submitting competent evidence showing that he was insane at the time of the in-service offenses in question.  Although the Board did not contest the fact the movant has a lengthy history of psychiatric disorders necessitating treatment, there was no competent evidence demonstrating that the movant was insane at the time of the offenses, and the burden is on the movant, not VA, to submit competent and credible medical evidence that he was insane at the time of his in-service offenses.  Therefore, the Board concluded that the character of the movant's discharge from service was a bar to VA benefits.

The moving party has contended CUE in this Board decision noting that VA failed to notify him of required evidence, pursuant to 38 U.S.C.A. § 5103(a) and the Veterans Claims Assistance Act (VCAA), to help him get records, to take into consideration all lay or medical evidence of record, to discuss adequately evidence in support of his claim, and to provide an adequate medical examination/opinion.

To the extent that the Veteran argues that he was not provided adequate VCAA notice or that VA did not assist him in obtaining records, the record reflects that proper notice regarding his claim was sent in December 2007.  Additional, pertinent medical records, a VA examination, and SSA records were obtained on the movant's behalf.  The moving party has not specified a particular piece of outstanding evidence.  Regardless, the failure to provide adequate notice or obtain certain records is a failure in the duty to assist, which cannot constitute CUE as a matter of law. 38 C.F.R. § 20.1403(d); Luallen, 8 Vet. App. at 95.  Accordingly, this argument has no legal merit.

The moving party also contends that he was not provided an adequate VA examination.  As noted above, he was afforded VA examination in October 2013.  
However, the failure to provide an adequate examination cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002); see also Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  As noted by the United States Court of Appeals for the Federal Circuit in Cook, the requirements that a CUE be both outcome determinative and based on the record that existed at the time of the original decision make it impossible for a breach of the duty to assist to form the basis for a CUE claim.  Cook, 318 F.3d at 1346.  Even if the error were not "grave and procedural," the deficiencies in the examination only leave an incomplete record rather than an incorrect one and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, it is not certain that this evidence would have clearly and undebatably changed the outcome.  See Damrel, supra; Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).

Here, even assuming arguendo an inadequacy of the December 2013 VA examination in terms of rationale and reasoning, there is no challenge that the 2013 VA examiner lacked the competency qualifications to render an opinion and the record reflects that this examiner considered all pertinent records even if not fully cited in the examination report.  While the examiner was not able to render an opinion on the contention of insanity at the time of the in-service events, the Board cited to Jones v. Shinseki, 23 Vet. App. 382 (2010), examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation and that the duty to assist requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.

The Board determined that the VA examiner relied on a review of all the evidence of record, to include in service and post service records, and an in-person examination of the movant.  She assimilated the evidence to provide a statement that the movant was not currently considered to be psychotic.  The examiner also provided a rationale for the movant's in-service behavior, namely, that he was acting out in anger.  In short, the Board cited to and relied upon an opinion provided by an individual competent to render such an opinion and, thus, had a plausible basis for its factual determination that the movant did not demonstrate that he was insane at the time of the offenses.

The Board has also considered the moving party's contention that it failed to discuss the evidence in support of his claim.  However, the Board decision reflects that it clearly reviewed and discussed the in-service records and post-service treatment records, SSA records, and VA examination findings.  These records documented treatment for psychiatric disorder; however, service records demonstrated that that no psychotic thought disorder was found while at Fort Leavenworth following the incident, and subsequent treatment records did not confirm presence of insanity.  Thus, the Board had a plausible factual basis for its determination that then movant had not met his burden of establishing that he was insane at the time of the in-service offenses. In addition, mental illness is not identical to insanity.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995)(noting that an movant must submit competent medical evidence that he was insane at the time of his offense). 

To the extent that the Veteran's statements can be interpreted to argue that the Board failed to assign appropriate weight to or misinterpreted the evidence of record at the time, these allegations cannot constitute CUE as a matter of law. 38 C.F.R. § 20.1403(d); see also Luallen, 8 Vet. App. at 95; Thompson, 1 Vet. App. at 253.  

Further, in this regard, the moving party alleges that the Board failed to consider the M'Naghten rule.  Under that rule, an accused is not criminally responsible if at the time of the alleged crime, the defendant, by reason of a mental disease or defect, either does not know of the nature of consequences of his or her act or is unable to distinguish right from wrong. M'Naghten's Case, 8 Eng. Rep. 718, 722 (1843).  The Board notes that this principle applies to criminal cases.  In its determination regarding insanity, the Board cited to the definition proscribed in VA regulations at 38 C.F.R. § 3.354. However, even if were error for the Board to not consider whether the M'Naghten rule or other definition of insanity applied to the movant's case, the Board cannot say that the result would manifestly have been different but for the error.  Russell, 3 Vet. App. at 313-14.  In the March 2014 Board decision, the Board weighed the evidence and determined that the weight of the evidence did not show that the movant was insane at the time of the in-service offenses in question.  We cannot find that the Board's outcome would have been different had a different definition of insanity had been considered.  Again, a dispute as to how the Board weighed the evidence in determination of whether the movant was insane cannot constitute CUE as a matter of law.  

The Board has also considered the moving party's various contentions regarding the propriety of his treatment following the in-service events, court martial and proceedings involving the determination of his character of discharge.  He alleges civil rights violations, due process violations, and violations of military procedure in the way he was confined, interrogated, and advised during the court martial.  In this regard, the moving party has alleged that his commander failed to follow proper pre-trial procedure, failed to inquire as to his mental condition,  failed to notify him as the accused in accordance with the Uniform Code of Military Justice and erred in eliciting statements made without a rights advisement.  He also contends that he was unlawfully confined as prohibited under Title VII of the Civil Rights Act, and that he was improperly deprived of due process and a proper trial.   He alleges that the military judge failed to suppress impromper statements, and that the charge of assaulting his superior officer was in error.  Further, he notes that he was suffering from mental disease or defect at the time of the court-martial proceedings.  

 In support of his contention, the moving party has cited to and submitted copies of various statutes and regulations, including the United States Code, the Fifth and Sixth Amendments of the U.S. Constitution, Title VII of the Civil Right Act, Military Rules of Evidence, and Uniform Code of Military Justice.  

The Board has considered the moving party's contentions regarding the events surrounding the court-martial; however, these contentions do not amount to a claim for CUE in the Board's March 2014 decision.  Rather, these arguments go to the military department's determination of his discharge.  The determination as to the movant's status of discharge is not within the purview of the Board.  As indicated, the service department's determination regarding discharge is binding upon VA.  The Board cannot find error in the March 2014 decision that relied upon the service department records and determinations on discharge status.

The record reflects that the moving party has submitted application for correction of his military records and status of discharge on the basis of these contentions.  Again, determinations of discharge are for the appropriate military department and not the Board.  Even if the service department were to change the movant's discharge status on the basis of these applications, they were not before the Board at the time of the March 2014 decision.

Finally, to the extent that the moving party has submitted statements from lay witnesses in July 2014 documenting an assault prior to service in 1964 that diminished his quality of life and caused a potential mental defect, such statements were not of record at the time of the March 2014 decision and thus cannot provide a basis to find CUE in that decision.

Because the evidence does not reflect the correct facts were not before the Board in March 2014, or otherwise show the Board misapplied existing statutory or regulatory provisions, there is no CUE in the March 2014 Board decision.  Accordingly, the Veteran's motion is denied.


ORDER

The motion for reversal or revision of the March 18, 2014 Board decision on the grounds of CUE is denied.



                  ____________________________________________
	Cynthia M. Bruce
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



